Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/233174 filed on April 16, 2021. Claims 1-20 are presented for examination and are currently pending.

Priority
The instant application is a continuation-in-part of application 16/370032. However the claimed invention has no support on parent application 16/370032. Therefore, the claimed invention of the instant application does not get the benefit of the priority (filing date) from the parent application. 

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  these claims recite “for the using”; this is a typo.  
Claim 16 is objected to because of the following informalities: the claim recites “alter ff the background process”; this is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2021/0081130) in view of Cai (Error Analysis and Retention-Aware Error Management for NAND Flash Memory; 2013).
Regarding claim 1, Liu teaches a method, comprising: determining that a portion of storage memory is of a type that has a failure mode [respective usage states 210 of the plurality of extents may be obtained; wherein subsequently, a group of target extents 220 where latent failures will occur may be detected from the plurality of extents based on the respective usage states 210 of the plurality of extents; ¶0027]; and altering a background process that performs such successive reads to check for memory reliability, for at least the portion of the storage memory [a scrubbing interval of performing scrubbing operations to the storage system 100 may be adjusted according to the detected group of target extents 220; ¶0028].
Liu, however, does not explicitly teach a solid-state storage memory; and a failure mode of threshold voltage shift over time from successive reads at time intervals.
Cai, when disclosing issues relating reliability of storage devices, teaches a solid-state storage memory [NAND flash memory on abstract and document as a whole]; and a failure mode of threshold voltage shift over time from successive reads at time intervals [the threshold voltage of a given cell is mainly affected by the number of electors trapped on the floating gate (Section: Flash Memory Background on p.142); wherein overtime, more and more defect accumulate and the insulation strength of the tunnel oxide degrades; wherein as a result, the threshold voltage of the cells can change more easily; leading to more errors for all types of flash memory operations (Section: Error Rate Analysis for Different Error Types on p.146)]. What’s more, Cai further discloses a method to leverage the existing wear-leveling mechanisms to periodically read, correct and remap to different physical locations valid flash blocks in order to prevent it from accumulating too many retention errors (section Remapping-based FCR Mechanisms on p.150); wherein to adapt to dynamic fluctuations in retention error rate, the mechanisms monitor the changes in the retention error rate at periodic intervals, and increase or decrease the refresh rate according to the amount of error [Section Adapting to Variations in Retention Error Rate on p.156].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to logically divide the solid-state storage on Cai and to manage the frequencies of the background processes on the different extends separately as disclosed Liu. The combination would have be obvious because a person of ordinary skill in the art would understand that, as disclosed on Liu, different extents are subjected to different usages and failed at different rates; thus there is a benefit to tailor the background process (that further consume resources) to each extent.
Regarding claim 2, Liu/Cai explicitly teach all the claim limitations except for the method of claim 1, wherein a result of the altering the background process is one of turning off the background process or using the portion of the solid-state storage memory for data bits, not parity bits.
Oh the one hand, neither Liu nor Cai explicitly teach turning off the background process; however, both Liu and Cai disclose that these background process consume system resources (i.e. scrubbing operations will cause extra overheads; ¶0025 on Liu). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to – for an extent that has completely failed and is no longer usable – turning off the background process. The combination would have be obvious because a person of ordinary skill in the art would understand the benefit of eliminating all the overhead need for these background processes (i.e. monitoring, scrubbing, correcting, etc.) for portions of memory (e.g. extents) that have failed beyond the point of usability.
Regarding claim 3, Liu/Cai teach the method of claim 1, wherein the background process that is altered for at least the portion of the solid-state storage memory comprises prefetch reads or a refresh scrub [scrubbing; Liu ¶0025-26 particularly and the document as a whole generally].
Regarding claim 5, Liu/Cai teach the method of claim 1, further comprising: determining a shorter retention time interval between programming the portion of the solid-state storage memory and re-programming the portion of the solid-state storage memory, in comparison to a longer retention time interval for another type of solid-state storage memory to operate at least the portion of the solid-state storage memory in accordance with the shorter retention time interval [to adapt to dynamic fluctuations in retention error rate, the mechanisms monitor the changes in the retention error rate at periodic intervals, and increase or decrease the refresh rate according to the amount of error; Section Adapting to Variations in Retention Error Rate on p.156 on Cai].
Regarding claims 7, 8 and 11, these claim(s) limitations are significantly similar to those of claim(s) 1, 2 and 5; and, thus, are rejected on the same grounds.
Claim 4, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2021/0081130) in view of Cai (Error Analysis and Retention-Aware Error Management for NAND Flash Memory; 2013) and further in view of Wang (WARD: Wear Aware RAID Design within SSDs; 2018).
Regarding claim 4, Liu/Cai explicitly teach all the claim limitations except for the method of claim 1, further comprising: allocating from the portion of the solid-state storage memory for data shards, for the using the portion of the solid-state storage memory for the data bits and allocating from a further portion of the solid-state storage memory, of a differing type for parity shards, for parity bits.
Wang, when addressing the issues of improving reliability of solid-state disks (SSDs), teaches further comprising: allocating from the portion of the solid-state storage memory for data shards, for the using the portion of the solid-state storage memory for the data bits and allocating from a further portion of the solid-state storage memory, of a differing type for parity shards, for parity bits [Fig. 6 WARD Overview on p.2923 show who the location for the parity bits “P” changes (moves or new locations are added) within the stripe as the errors increase over the lifetime of the solid-state memory; Section IV Design on p.2922-2924].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate new locations to store the redundant information as the memory wears out over time as disclosed in Wang. The combination would have be obvious because a person of ordinary skill in the art would know to adaptively adjusts RAID organization according to the block wear instead of the fixed redundant RAID to reduce high overhead caused by parity data; and to migrate blocks about to break in advance and abandons them to reduce the overhead of data rebuilding [Section I. INTRODUCTION on p.2918-2919 of Wang].
Regarding claim 10, these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.
Regarding claim 14, Liu teaches a storage system, comprising:
a processing device, to: determine whether a portion of the storage memory comprises a type that has a failure mode [respective usage states 210 of the plurality of extents may be obtained; wherein subsequently, a group of target extents 220 where latent failures will occur may be detected from the plurality of extents based on the respective usage states 210 of the plurality of extents; ¶0027]; and
alter a background process that performs such successive reads to check for memory reliability, for at least the portion of the storage memory [a scrubbing interval of performing scrubbing operations to the storage system 100 may be adjusted according to the detected group of target extents 220; ¶0028].
Liu, however, does not explicitly teach a solid-state storage memory; and a failure mode of threshold voltage shift over time from successive reads at time intervals; or use the portion of the solid-state storage memory for data bits and not for parity bits, responsive to determining the portion of the state storage memory comprises the type that has the failure mode.
Cai, when disclosing issues relating reliability of storage devices, teaches a solid-state storage memory [NAND flash memory on abstract and document as a whole]; and a failure mode of threshold voltage shift over time from successive reads at time intervals [the threshold voltage of a given cell is mainly affected by the number of electors trapped on the floating gate (Section: Flash Memory Background on p.142); wherein overtime, more and more defect accumulate and the insulation strength of the tunnel oxide degrades; wherein as a result, the threshold voltage of the cells can change more easily; leading to more errors for all types of flash memory operations (Section: Error Rate Analysis for Different Error Types on p.146)]. What’s more, Cai further discloses a method to leverage the existing wear-leveling mechanisms to periodically read, correct and remap to different physical locations valid flash blocks in order to prevent it from accumulating too many retention errors (section Remapping-based FCR Mechanisms on p.150); wherein to adapt to dynamic fluctuations in retention error rate, the mechanisms monitor the changes in the retention error rate at periodic intervals, and increase or decrease the refresh rate according to the amount of error [Section Adapting to Variations in Retention Error Rate on p.156].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to logically divide the solid-state storage on Cai and to manage the frequencies of the background processes on the different extends separately as disclosed Liu. The combination would have be obvious because a person of ordinary skill in the art would understand that, as disclosed on Liu, different extents are subjected to different usages and failed at different rates; thus there is a benefit to tailor the background process (that further consume resources) to each extent.
Wang, when addressing the issues of improving reliability of solid-state disks (SSDs), teaches using the portion of the solid-state storage memory for data bits and not for parity bits [Fig. 6 WARD Overview on p.2923 show who the location for the parity bits “P” changes (moves or new locations are added) within the stripe as the errors increase over the lifetime of the solid-state memory; Section IV Design on p.2922-2924].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate new locations to store the redundant information as the memory wears out over time as disclosed in Wang. The combination would have be obvious because a person of ordinary skill in the art would know to adaptively adjusts RAID organization according to the block wear instead of the fixed redundant RAID to reduce high overhead caused by parity data; and to migrate blocks about to break in advance and abandons them to reduce the overhead of data rebuilding [Section I. INTRODUCTION on p.2918-2919 of Wang].
Regarding claim 15, Liu/Cai/Wang teach the storage system of claim 14, wherein the processing device is further to: perform prefetch reads or a refresh scrub on a further portion of a differing type of the solid-state storage memory, as the background process; and alter the prefetch reads or the refresh scrub, for the portion of the solid-state storage memory that is of the type that has the failure mode, to alter the background process therein [scrubbing; Liu ¶0025-26 particularly and the document as a whole generally].
Regarding claim 16, Liu/Cai/Wang teach the storage system of claim 14, wherein the processing device is further to: alter prefetch reads or a refresh scrub for an entirety of the solid-state storage memory of a storage system, to alter ff the background process for at least the portion of the solid-state storage memory [scrubbing; Liu ¶0025-26 particularly and the document as a whole generally].
Regarding claim 17, Liu/Cai/Wang teach the storage system of claim 14, wherein the processing device is further to: allocate from the portion of the solid-state storage memory for data shards, to use the portion of the solid-state storage memory for the data bits; and allocate from a further portion of the solid-state storage memory of a differing type for parity shards, to use the further portion of the solid-state storage memory for the parity bits [Fig. 6 WARD Overview on p.2923 show who the location for the parity bits “P” changes (moves or new locations are added) within the stripe as the errors increase over the lifetime of the solid-state memory; Section IV Design on p.2922-2924 on Wang].
Regarding claim 18, Liu/Cai/Wang teach the storage system of claim 14, wherein processing device is further to: determine a first retention time interval for programming, erasing and re-programming, for a further portion of the solid-state storage memory of a differing type; and determine a second, shorter retention time interval for programming, erasing and reprogramming the portion of the solid-state storage memory comprising the type that has the failure mode [to adapt to dynamic fluctuations in retention error rate, the mechanisms monitor the changes in the retention error rate at periodic intervals, and increase or decrease the refresh rate according to the amount of error; Section Adapting to Variations in Retention Error Rate on p.156 on Cai].
Regarding claim 19, Liu/Cai/Wang teach the storage system of claim 14, wherein the processing device is further to: determine a retention time interval for programming, erasing and re-programming, based on the failure mode; and operate an entirety of the solid-state storage memory of a storage system in accordance with the determined retention time interval [to adapt to dynamic fluctuations in retention error rate, the mechanisms monitor the changes in the retention error rate at periodic intervals, and increase or decrease the refresh rate according to the amount of error; Section Adapting to Variations in Retention Error Rate on p.156 on Cai].
Claim 6, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2021/0081130) in view of Cai (Error Analysis and Retention-Aware Error Management for NAND Flash Memory; 2013) and further in view of Pruthi (US 8473680).
Regarding claim 6, Liu/Cai explicitly teach all the claim limitations except for the method of claim 1, further comprising: performing prefetch reads, at first time intervals, for hot blocks of the solid-state storage memory, based on tracking reads of the solid-state storage memory and eliminating prefetch read for cold blocks of the solid-state storage memory, based on the tracking.
Pruthi, when addressing issues relating storage devices, teaches performing prefetch reads, at first time intervals, for hot blocks of the solid-state storage memory, based on tracking reads of the solid-state storage memory and eliminating prefetch read for cold blocks of the solid-state storage memory, based on the tracking [identifying specific regions of a storage device that are accessed at a higher rate than other regions of the storage device and caching data from the specific regions (c4 L10-20); wherein a hotspot on a storage device is defined as an area that is accessed at a higher rate than other regions over a particular time period (c4 L20-30); and wherein the hotter a region, the greater the likelihood that the region will be accessed again; therefore, cache population systems may aggressively pre-fetch data from hotspots instead of caching data from cold regions of the storage device; wherein hotspots may be monitored more microscopically than colder regions of the storage device (c4 L60-c5 L10)]. Pruthi further discloses that after every access (read or write) to the storage medium 106, the updating module 116 updates the number of accesses to the regions; wherein at the end of a measurement period, the updating module 116 may generate a updated number of accesses to a region (c7 L30-40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to track the accesses to the memory regions (i.e. as Pruthi discloses tracking reads on c7 L30-40) to determine the regions most frequently accessed (i.e. hot blocks) and to aggressively pre-fetch data from hotspots instead of caching data from cold regions as disclosed in Pruthi. The combination would have be obvious because a person of ordinary skill in the art would know to track the access frequencies to different portions of the memory system and to adjust the pre-fetching accordingly to improve the pre-fetching performance particularly and the system performance in general.
Regarding claim 9, Liu/Cai explicitly teach all the claim limitations except for  the computer-readable media of claim 7, wherein the method further comprises: altering prefetch reads for an entirety of the solid-state storage memory of a storage system, for the altering or turning off the background process for at least the portion of the solid-state storage memory.
Pruthi, when addressing issues relating storage devices, teaches wherein the method further comprises: altering prefetch reads for an entirety of the solid-state storage memory of a storage system, for the altering or turning off the background process for at least the portion of the solid-state storage memory [identifying specific regions of a storage device that are accessed at a higher rate than other regions of the storage device and caching data from the specific regions (c4 L10-20); wherein a hotspot on a storage device is defined as an area that is accessed at a higher rate than other regions over a particular time period (c4 L20-30); and wherein the hotter a region, the greater the likelihood that the region will be accessed again; therefore, cache population systems may aggressively pre-fetch data from hotspots instead of caching data from cold regions of the storage device; wherein hotspots may be monitored more microscopically than colder regions of the storage device (c4 L60-c5 L10)]. Pruthi further discloses that after every access (read or write) to the storage medium 106, the updating module 116 updates the number of accesses to the regions; wherein at the end of a measurement period, the updating module 116 may generate a updated number of accesses to a region (c7 L30-40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to track the accesses to the memory regions (i.e. as Pruthi discloses tracking reads on c7 L30-40) to determine the regions most frequently accessed (i.e. hot blocks) and to aggressively pre-fetch data from hotspots instead of caching data from cold regions as disclosed in Pruthi. The combination would have be obvious because a person of ordinary skill in the art would know to track the access frequencies to different portions of the memory system and to adjust the pre-fetching accordingly to improve the pre-fetching performance particularly and the system performance in general.
Regarding claims 12 and 13, these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cai; further in view of Wang; and still further in view of Pruthi (US 8473680).
Regarding claim 20, Liu/Cai/Wang explicitly teach all the claim limitations except for the storage system of claim 14, further comprising: a memory tracker, for tracking at least reads of the solid-state storage memory; the processing device to perform prefetch reads or a refresh scrub, at time intervals, for hot blocks of the solid-state storage memory, based on the tracking; and the processing device to determine to turn off the prefetch reads for cold blocks of the solid-state storage memory, based on the tracking, to alter the background process.
Pruthi, when addressing issues relating storage devices, teaches a memory tracker, for tracking at least reads of the solid-state storage memory; the processing device to perform prefetch reads or a refresh scrub, at time intervals, for hot blocks of the solid-state storage memory, based on the tracking; and the processing device to determine to turn off the prefetch reads for cold blocks of the solid-state storage memory, based on the tracking, to alter the background process [identifying specific regions of a storage device that are accessed at a higher rate than other regions of the storage device and caching data from the specific regions (c4 L10-20); wherein a hotspot on a storage device is defined as an area that is accessed at a higher rate than other regions over a particular time period (c4 L20-30); and wherein the hotter a region, the greater the likelihood that the region will be accessed again; therefore, cache population systems may aggressively pre-fetch data from hotspots instead of caching data from cold regions of the storage device; wherein hotspots may be monitored more microscopically than colder regions of the storage device (c4 L60-c5 L10)]. Pruthi further discloses that after every access (read or write) to the storage medium 106, the updating module 116 updates the number of accesses to the regions; wherein at the end of a measurement period, the updating module 116 may generate a updated number of accesses to a region (c7 L30-40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to track the accesses to the memory regions (i.e. as Pruthi discloses tracking reads on c7 L30-40) to determine the regions most frequently accessed (i.e. hot blocks) and to aggressively pre-fetch data from hotspots instead of caching data from cold regions as disclosed in Pruthi. The combination would have be obvious because a person of ordinary skill in the art would know to track the access frequencies to different portions of the memory system and to adjust the pre-fetching accordingly to improve the pre-fetching performance particularly and the system performance in general.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/           Primary Examiner, Art Unit 2132